DETAILED ACTION

 This is the Office action based on the 17149232 application filed January 14, 2021, and in response to applicant’s argument/remark filed on November 16, 2022.  Claims 1-23 are currently pending and have been considered below.
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11-12 and 14-21 rejected under 35 U.S.C. 103 as obvious over Peuse et al. (U.S. PGPub. No. 20100151694), hereinafter “Peuse”, in view of Selep et al. (U.S. PGPub. No. 20200118795), hereinafter “Selep”, and Ma et al. (U.S. PGPub. No. 20180166296), hereinafter “Ma”:--Claims 1, 4, 14, 19: Peuse teaches a method of treating a substrate comprisingloading a substrate 110 on a susceptor in a process chamber (Fig. 1, 2), the substrate comprising TiN and/or tungsten on the front side ([0039, 0041]) and is heated from the backside by a set of lamps ([0031]) up to 600°C or 1200°C ([0033-0034]);flowing process gases including hydrogen, nitrogen, helium, ammonia and/or oxygen ([0035]) from a gas port 145 through a gas injection insert that comprises a gas diffuser 140 and a showerhead 135 into a remote chamber 165;generating plasma by using ICP coils 125 proximate the remote chamber ([0027, 0031, 0033]), wherein a power generator 155 supply plasma power to the ICP coils 125, then flowing the plasma through a showerhead 135 located at the bottom of the gas injection insert ([0026]) into the process chamber to treat the front side of the substrate.        Peuse further discloses that the showerhead 135 has a plurality of holes (Fig. 2), but fails to teach the holes comprise a center hole and one or more peripheral holes.       Selep, also directed to a method of plasma treating a substrate (Fig. 1), teaches that the plasma may be formed from a process gas feeding through a showerhead 152 comprising a center hole and a plurality of peripheral holes (Fig. 2A)       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the showerhead having a center hole and a plurality of peripheral holes as taught by Selep in the invention of Peuse because Peuse teaches flowing process gases through holes in a showehead but is silent about the arrangement of the holes, and Selep teaches that such showerhead would eliminate process non-uniformity and electrical arcing ([0066-0068]).           Peuse further teaches that the wall of the process chamber is made of quartz [0024, 0029]), and ICP coils is placed adjacent to the chamber to maintain the plasma below the showerhead 135 ([0023]).  Thus, it would be obvious for one of skill in the art to ionize the process gases as soon as they exit the showerhead at the bottom of the gas injection insert.  Peuse fails to teach the ICP coils is placed such that the top turn of the coil is above the bottom of the gas injection insert.       Ma, also directed to etching by flowing process gas through a gas injection insert 140 and a gas injection channel 150 into a remote chamber 120 ([0024-0025]) then generating plasma by using ICP coils 125 proximate the remote chamber having dielectric sidewall ([0024, 0027, 0031, 0033]), teaches that the ICP coil has a top turn above the bottom edge of the gas injection insert 140 and has a bottom turn below the bottom edge of the gas injection insert 140 (Fig. 1).       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place the ICP coil such that it has a top turn above the bottom edge of the gas injection insert 140 in the invention of Peuse because Peuse teaches to place the ICP coils adjacent to the chamber to maintain the plasma below the showerhead, and Ma teaches that such placement would be effective to maintain the plasma.       It is noted that the showerhead reads on the separation grid recited in claim 1, and it is well known that the plasma formed from oxygen, hydrogen and nitrogen comprises oxygen, hydrogen and nitrogen radicals. The oxygen radicals would oxidize the TiN, the hydrogen radicals would reduce the oxygen content in the TiN, and the nitrogen radicals would increase the nitrogen content of the TiN, thereby substantially restoring stoichiometry ratio of titanium to nitrogen of the titanium layer, as taught by Applicant.       Peuse further teaches that the substrate may comprise a Ti/TiN/WN stack as a barrier between a polysilicon/tungsten gate ([0045, 0048]).  It is noted that the TiN layer would have a seam at the Ti/TiN and TiN/WN interface.       Peuse further teaches that the treating is performed for 200 seconds (Fig. 4-6, [0045]).  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the radicals would react with the TiN layer as described above.--Claim 5: It is noted that the oxygen radicals would contact the tungsten layer and increases a growth rate of silicon oxide to about 3 angstrom/sec or greater and reduces oxygen content to about 40 atomic percent or less, as taught by Applicant. --Claims 6, 7, 8, 15, 16: Peuse further teaches that the treatment forms conformal silicon oxide ([0039, 0041-0042]).   It is noted that the oxygen radicals would contact the polysilicon layer and increases a growth rate of silicon oxide to about 5 angstrom/sec or greater with silicon oxide conformality of about 95% to about 100%, as taught by Applicant.  It is noted that the oxygen and hydrogen radicals would reduce oxygen- hydrogen bonding, silicon-hydrogen bonding, and nitrogen-hydrogen bonding in the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.  It is further noted that the helium radicals would improve film quality of the silicon oxide layer compared to the silicon oxide layer before processing, as taught by Applicant.--Claims 11, 12: Peuse further teaches that the treatment may oxidize a silicon nitride layer on the substrate ([0059]).  It is noted that the hydrogen, nitrogen and NH radicals would reduce impurity content of oxygen, hydrogen, and chlorine in the silicon nitride layer similar to rapid thermal processing anneal, as taught by Applicant.  It is noted that this treating time may be considered to comprise 3 sequential time period, wherein the first period comprises flowing a gas including oxygen, the second period comprises flowing a gas including hydrogen, and the third period comprises flowing a gas including nitrogen, wherein the oxygen radicals oxidize the silicon nitride layer causing volume expansion of the silicon nitride layer thereby removing the seam and changing the stoichiometric ratio of silicon to nitrogen, the hydrogen radicals reduce oxygen content of the silicon nitride layer, and the nitrogen radicals increase. nitrogen content of the silicon nitride layer thereby substantially restoring the starting stoichiometric ratio of silicon to nitrogen of the silicon nitride layer without the seam.--Claim 17: It is noted that the nitrogen radicals would contact the layer of tungsten during heating to form a conformal layer of tungsten nitride, as taught by Applicant.--Claim 18: It is noted that silicon nitride is a high-k dielectric.  It is noted that the NH radicals would contact the high-k dielectric during heating and increase nitrogen content of the high-k dielectric layer without substantial thinning of the interfacial layer, as taught by Applicant.--Claim 20: It is noted that the hydrogen radicals would contact the layer of tungsten during heating and reduces interfacial fluorine content of the tungsten layer by about 2-fold to about 20-fold, as taught by Applicant. --Claim 21: It is noted that the hydrogen radicals with the titanium nitride layer during heating reduces impurity content of oxygen, chlorine, and carbon in the titanium nitride layer greater than thermal only treatment, as taught by Applicant. 
 Claims 2-3, 9-10 and 12 rejected under U.S.C. 103 as being unpatentable over Peuse in view of Selep and Ma as applied to claim 1 above, and further in view of Eissa:--Claim 2: Peuse modified by Selep and Ma teaches treating a barrier comprising Ti/TiN/WN as above.  Peuse fails to teach treating a WCN layer.Eissa teaches that a barrier may comprise Ti/TiN, and that either WN or WCN can act as a diffusion barrier ([0014]).        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use WCN as an equivalent substitution for WN in the Ti/TiN/WN barrier stack, as taught by Eissa.  It is noted that the nitrogen radicals would decrease carbon content in the WCN layer by about 3-fold to 6-fold without reducing nitrogen content in the WCN layer, as taught by Applicant.--Claim 3:    It is further noted that this treating time may be considered to comprise 2 sequential time period, wherein the first period comprises flowing a gas including hydrogen, and the second period comprises flowing a gas including nitrogen, wherein the nitrogen radicals would increase the nitrogen content in the WCN layer by about 2-fold to about 3-fold, as taught by Applicant.  --Claims 9, 10: Eissa further teaches that the barrier may be a portion of a bottom plate of a capacitor ([0014]).  Eissa further teaches to form a dielectric layer of the capacitor by using LPCVD or ALD ([0023]).--Claim 12: Peuse is silent about a method of forming the silicon nitride layer, and fails to teach the silicon nitride layer has a seam.Eissa teaches that a silicon nitride layer may be formed by using LPCVD.  It is well known in the art that LPCVD produces growth seam in the layer.

 Claim 13 rejected under 35 U.S.C. 103 as obvious over Peuse in view of Selep and Ma as applied to claim 1 above, and further in view of Kim et al. (U.S. PGPub. No. 20170170018), hereinafter “Kim”:--Claim 13: Peuse modified by Selep and Ma teaches the invention as above.  Ma further teaches that the method may be used to perform a rapid thermal processing wherein a substrate is exposed to a plasma containing a reactive species while heating the substrate ([0006]).  Ma fails to teach using the method for a gas phase doping process.        Kim, also directed to treating a substrate by using a remote plasma in a RTP reactor ([0040]), teaches the substrate may be exposed to  a remote plasma generated by using ICP power from a gas containing PH3 to gas-phase doping the substrate ([0061, 0063]) .        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Peuse modified by Selep and Ma to perform the gas-phase doping in the invention of Kim because Peuse modified by Selep and Ma teaches that the method may be used to perform a rapid thermal processing wherein a substrate is exposed to a plasma containing a reactive species while heating the substrate, and Kim teaches that such process may be efficiently performed to gas-phase doping a substrate.  

Claim 22 rejected under U.S.C. 103 as being unpatentable over Peuse in view of Selep and Ma as applied to claim 19 above, and further in view of Chen:--Claim 22: Peuse modified by Selep and Ma teaches the invention as above.  Peuse further teaches that the substrate may comprise a Ti/TiN/WN stack as a barrier.  Peuse fails to teach the substrate comprises a Ru layer.Chen teaches that a barrier layer may be Ti/TiN, W/WN or Ru layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use Ru layer as an equivalent substitution for the barrier layer in the invention of Peuse.  It is noted that the hydrogen radicals would contact the ruthenium layer during heating and improve ruthenium gap fill relative to hydrogen anneal without hydrogen radicals, as taught by Applicant.   

Claim 23 rejected under U.S.C. 103 as being unpatentable over Peuse in view of Selep and Ma as applied to claim 19 above, and further in view of Uvais et al. (U.S. PGPub. No. 20200135485), hereinafter “Uvais”:--Claim 23: Peuse modified by Selep and Ma teaches the invention as above.  Peuse fails to teach the deposition comprises a Ru layer.Uvais teaches that boron-doped carbon may be deposited in a process chamber for use as a hard mask (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use the method taught by Peuse in a chamber having a boron-doped deposit.  It is noted that the hydrogen radicals would contact with the boron-doped carbon layer during heating and reduce hydrogen content of the boron-doped carbon layer thereby increasing Young’s modulus and density of the boron-doped carbon layer, as taught by Applicant.  
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the cited prior arts do not disclose the amended feature “introducing a process gas into a region of a plasma source from one or more peripheral injection ports and a center gas injection port of the plasma source”, this argument is persuasive.  New ground of rejections based on newly found prior arts are shown above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713